Motion granted to the extent of directing former court stenographer Siegel to transcribe the Huntley hearing minutes by no later than March 15, 1976. The District Attorney, New York County, is directed to serve a certified copy of the order entered hereon on said former court stenographer within five days from the- date of entry thereof. The motion, insofar as it seeks summary reversal, is denied. Upon failure to deliver the necessary minutes by March 15, 1976, a motion for reconsideration may be made. Concur— Stevens, P. J. Murphy, Birns, Capozzoli and Nunez, JJ.